Citation Nr: 1601649	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted for such disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, and if so, whether service connection is warranted for such disability.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 

4. Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to August 1956 and from June 1958 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, prostate cancer, diabetes mellitus, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT


1. An unappealed October 1996 rating decision denied entitlement to service connection for hypertension on the basis that such disability was neither incurred in nor caused by active service.  

2. The evidence received since the October 1996 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3. An unappealed April 2002 rating decision denied entitlement to service connection for prostate cancer on the basis that there was no evidence that the Veteran served in the Republic of Vietnam, was exposed to herbicides, or that prostate cancer was manifest during active service. 

4. The evidence received since the April 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

An October 1996 rating decision denied entitlement to service connection for hypertension on the basis that such disability was neither incurred in nor caused by active service.  The Veteran did not appeal that decision and it became final.  

An April 2002 rating decision denied entitlement to service connection for prostate cancer on the basis that there was no evidence that the Veteran served in the Republic of Vietnam, was exposed to herbicides, or that prostate cancer was manifest during active service.  The Veteran did not appeal that decision and it became final.  

Evidence of record at the time of the October 1996 and April 2002 included the Veteran's service treatment records which noted the Veteran's reports on a November 1974 separation examination of high blood pressure, but did not document a diagnosis of hypertension.  His prostate was shown to be normal on clinical evaluation.  Also of record was a reply from the National Personnel Records Center indicating that the Veteran did not have service in the Republic of Vietnam.  Additionally, the record included medical records from the Veteran's October 2000 prostatectomy, which provided no indication the prostate cancer was related to active service. 

Pertinent evidence received since the October 1996 and April 2002 rating decisions includes the Veteran's statements and the statement from his representative, asserting that the Veteran served in the Republic of Vietnam on a temporary duty assignment (TDY) while he was serving at Clark AFB in the Philippines.  The Veteran has reported that he only served a portion of his TDY as he began to suffer from severe hemorrhoid symptoms and had to return to Clark AFB for a hemorrhoidectomy.  These statements are presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the October 1996 denial of entitlement to service connection for hypertension, when the new evidence is reviewed in conjunction with newly established medical literature from the National Academy of Sciences which discusses a possible relationship between herbicide exposure and the onset of hypertension, the newly received evidence is material as it relates to possible service incurrence.  

With regard to the April 2002 denial of service connection for prostate cancer, the new evidence is material as it goes to the direct basis of the denial and may establish that the Veteran served in the Republic of Vietnam.  

The new evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished facts needed to establish service connection for hypertension and prostate cancer.  Moreover, it raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that reopening of the claims of entitlement to service connection for hypertension and prostate cancer is warranted because new and material evidence has been presented.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received and the claim is reopened, to this extent, appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for prostate cancer has been received and the appeal reopened, to this extent, the claim is granted. 


REMAND

The Board finds that additional development is needed before the remaining claims on appeal are decided.

The Veteran alleges that he served for a period of time in the Republic of Vietnam, before returning to Clark AFB in the Philippines to undergo a hemorrhoidectomy.  Currently, the Veteran's service personnel records are not associated with the record and as such, the Board is unable to corroborate the Veteran's statements pertaining to service in the Republic of Vietnam.  As Vietnam service is a fundamental part of the Veteran's claims of entitlement to service connection for prostate cancer and diabetes mellitus, type II, remand is necessary in order to obtain these records.  

Additionally, the Board notes that the Veteran has reported that he was first diagnosed with hypertension in 1965, while on active service.  His service medical records document high blood pressure readings.  Further, he has a current diagnosis of hypertension.  While the Veteran was afforded a VA examination for hypertension in 1996, the examiner did not provide an etiological opinion.  A VA examination and opinion is thereby necessary.  

The Board notes that while hypertension is not currently among the disabilities listed in 3.309 as presumptive to herbicide exposure.  However, current medical literature suggests a possible relationship between herbicide exposure and the onset of hypertension.  Such creates the possibility of establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, if the Veteran's service personnel records affirmatively establish that he was exposed to herbicides on active service, the potential of there being a relationship between hypertension and herbicide exposure must be addressed by the examiner.  

With regard to the claim for service connection for erectile dysfunction, the medical evidence suggests that erectile dysfunction is secondary to prostate cancer.  The Board finds that the claim of entitlement to service connection for erectile dysfunction is inextricably intertwined with the pending claim for service connection for prostate cancer, and should also be remanded pending resolution of the claim for service connection for prostate cancer.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's service personnel records and associate them with the claims file.

2. Conduct any other development deemed necessary, including VA examinations if warranted, after review of the service personnel records on the issues of entitlement to service connection for prostate cancer, diabetes mellitus, and erectile dysfunction.

3. Then, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should opine as to whether it at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to the Veteran's active service, to include the documented high blood pressure readings therein.  

If the Veteran is found to have been exposed to herbicides in service, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

4. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


